DETAILED ACTION
This Office action is in response to the filing of this application on 27 April 2020.  Claims 1-20 are pending in the application. Claims 1, 8 and 15 are independent.
 
This application is a continuation of application Serial No. 15/019,728, filed on 09 February 2016, now US Patent 10,672,786.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., US Patent 9698153 B2.
With respect to claim 1, Liu discloses forming a first vertical stack (131 and 146, fig. 40) including first material films (131, fig. 40) and second material films (146, fig. 40) alternately stacked, wherein the first vertical stack (131 and 146, fig. 40) is divided by a first protection pattern (second trench 33B, fig. 26) into memory blocks and surrounds second protection patterns (third and/or fourth trench 33B, fig. 26; where the vertical stacks 131 and 146 surround the second protection patterns); forming a second vertical stack (232-246, fig. 40) including third material films (232, fig. 40) and fourth material films (246, fig. 40) alternately stacked on the first vertical stack (131 and 146, fig. 40), wherein the second vertical stack (232-246, fig. 40) is divided by an upper block slit (second trench 221, fig. 30A) into the memory blocks, wherein the upper block slit (second trench 221, fig. 30A) vertically passes through the second vertical 
With respect to claim 2, Liu discloses wherein forming the block separator (second pillar 162, fig. 40) and forming the channel structures (160 formed from 60L, as shown in Fig. 34) comprise: forming a multi-layered insulating film (250 and 60L, fig. 34) over an inner sidewall of each of the upper channel holes (third and/or fourth trench 221, fig. 30A), the upper block slit (second trench 221, fig. 30A), the first space (second trench 221, fig. 30A), and the second spaces (third and/or fourth trench 221, fig. 30A); and forming a semiconductor film (163, fig. 40) over the multi-layered insulating film (250 and 60L, fig. 34). 
With respect to claim 3, Liu discloses wherein a hollow center (49’, fig. 34) is formed in a center of the semiconductor film (163, fig. 40), and wherein the method further comprises filling a core insulating film (162, fig. 40) in the hollow center (49’, fig. 34) of the semiconductor film (163, fig. 40). 
With respect to claim 4, Liu discloses forming a capping conductive film (163, fig. 40) over the core insulating film (162, fig. 40). 
With respect to claim 5, Liu discloses forming a line division slit (first 162, fig. 40) passing through the first vertical stack (132-146, fig. 40) and second vertical stack (232-246, fig. 40), wherein the first to 

With respect to claim 8, Liu discloses forming a vertical stack (131 and 146, fig. 40) including first material films (131, fig. 40) and second material films (146, fig. 40) alternately stacked; forming a block slit (second trench 33B, fig. 26) passing through the vertical stack (131 and 146, fig. 40), wherein the vertical stack (131 and 146, fig. 40) is divided by the block slit (second trench 33B, fig. 26); forming a channel hole (third and/or fourth trench 33B, fig. 26) passing through the vertical stack (131 and 146, fig. 40); and forming a block separator (second pillar 162, fig. 40) in the block slit (second trench 33B, fig. 26) and a channel structure in the channel hole (third and/or fourth trench 33B, fig. 26), wherein the block separator (second pillar 162, fig. 40) and the channel structure are formed substantially at the same time. 
With respect to claim 9, Liu discloses wherein forming the block separator (second pillar 162, fig. 40) and the channel structure comprises: filling the block slit (second trench 33B, fig. 26) and the channel hole (third and/or fourth trench 33B, fig. 26) with a same material. 
With respect to claim 10, Liu discloses wherein forming the block separator (second pillar 162, fig. 40) comprises: filling the block slit (second trench 33B, fig. 26) with a multi-layered insulating film (250 and 60L, fig. 34) and a semiconductor film (163, fig. 40). 
With respect to claim 11, Liu discloses wherein the multi-layered insulating film (250 and 60L, fig. 34) comprises a tunnel insulating film, a data storage film and a blocking insulating film. 
With respect to claim 12, Liu discloses wherein the vertical stack (131 and 146, fig. 40) comprises a first vertical stack (131 and 146, fig. 40) and a second vertical stack (232-246, fig. 40) on the first vertical stack (131 and 146, fig. 40). 
With respect to claim 13, Liu discloses wherein forming the block slit (second trench 33B, fig. 26) comprises: forming a first protection pattern (second trench 33B, fig. 26) passing through the first vertical 
With respect to claim 14, Liu discloses wherein forming the channel hole (third and/or fourth trench 33B, fig. 26) comprises; forming a second protection pattern (third and/or fourth trench 33B, fig. 26) passing through the first vertical stack (131 and 146, fig. 40); forming an upper channel hole (third and/or fourth trench 33B, fig. 26) to expose the second protection pattern (third and/or fourth trench 33B, fig. 26); and removing the second protection pattern (third and/or fourth trench 33B, fig. 26). 

With respect to claim 15, Liu discloses forming a vertical stack (131 and 146, fig. 40) including first material films (131, fig. 40) and second material films (146, fig. 40) alternately stacked; forming a block slit (second trench 33B, fig. 26) passing through the vertical stack (131 and 146, fig. 40), wherein the vertical stack (131 and 146, fig. 40) is divided by the block slit (second trench 33B, fig. 26); forming a channel hole (third and/or fourth trench 33B, fig. 26) passing through the vertical stack (131 and 146, fig. 40); and forming a block separator (second pillar 162, fig. 40) in the block slit (second trench 33B, fig. 26), a first multi-layered insulating film (250 and 60L, fig. 34) in the channel hole (third and/or fourth trench 33B, fig. 26) and a channel structure in the channel hole (third and/or fourth trench 33B, fig. 26), wherein forming the block separator (second pillar 162, fig. 40), the first multi-layered insulating film (250 and 60L, fig. 34) and the channel structure comprises filling the block slit (second trench 33B, fig. 26) and the channel hole (third and/or fourth trench 33B, fig. 26) with a same material. 
With respect to claim 16, Liu discloses wherein the block separator (second pillar 162, fig. 40), the first multi-layered insulating film (250 and 60L, fig. 34) and the channel structure are formed substantially at the same time. 
With respect to claim 17, Liu discloses wherein the block separator (second pillar 162, fig. 40) comprises a second multi-layered insulating film (250 and 60L, fig. 34) and a semiconductor film (163, fig. 40). 

With respect to claim 19, Liu discloses wherein the block slit (second trench 33B, fig. 26) passes through the vertical stack (131 and 146, fig. 40) in a first direction and extends along a second direction crossing the first direction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Patent 9698153 B2.
With respect to claim 20, Liu discloses wherein the block slit (second trench 33B, fig. 26) divides the vertical stack (131 and 146, fig. 40) however Liu did not teaches in figure 40 that block slit divides the vertical stack in a third direction crossing the first and second directions. Liu discloses in figure 20 that the NAND memory device can be form of a P-BiCS.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include third direction into the trench since the pillar can be form P-BiCS.

Allowable Subject Matter
Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record and not relied upon in considered pertinent to applicant's disclosure. Liu et al., related . 
However Liu fail to teach forming a pipe gate having trenches and pipe through-holes coupled to the trenches; and filling the trenches and the pipe through-holes with a sacrificial material, wherein the forming of the first vertical stack (131 and 146, fig. 40) divided by the first protection pattern (second trench 33B, fig. 26) and surrounding the second protection patterns (third and/or fourth trench 33B, fig. 26) comprises: stacking the first material films (131, fig. 40) and the second material films (146, fig. 40) alternately on the pipe gate; forming lower channel hole (third and/or fourth trench 33B, fig. 26) and a ) vertically pass through the first vertical stack (131 and 146, fig. 40) and are connected to the pipe through-holes, wherein the lower block slit (second trench 33B, fig. 26) vertically passes through the first vertical stack (131 and 146, fig. 40) to divide the first vertical stack (131 and 146, fig. 40) into the memory blocks; removing the sacrificial material through the lower channel hole (third and/or fourth trench 33B, fig. 26) to expose the pipe through-holes and the trenches; and forming the first protection pattern (second trench 33B, fig. 26) and the second protection patterns (third and/or fourth trench 33B, fig. 26), wherein the first protection pattern (second trench 33B, fig. 26) fills the lower block slit (second trench 33B, fig. 26), wherein each of the second protection patterns (third and/or fourth trench 33B, fig. 26) fills each of the lower channel hole (third and/or fourth trench 33B, fig. 26), the pipe through-holes, and the trenches, as recited in claim 6. Claim 7 contain allowable subject matter by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822